Citation Nr: 1021405	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  05-37 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for residuals of cold injury, right hand.

2.  Entitlement to a disability rating in excess of 10 
percent for residuals of cold injury, left hand.


REPRESENTATION

Appellant represented by:	Jenny Twyford, Esq.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to 
October 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2010 Order of the U.S. Court of Appeals 
for Veterans Claims (Court).

In a May 2009 decision, the Board denied entitlement to 
ratings in excess of 10 percent for residuals of cold injury 
to the right and left hands.  The Veteran appealed the 
Board's decision to the Court.  Following the submission of a 
Joint Motion for Remand (Joint Motion), the Court entered an 
Order on March 18, 2010 that vacated the Board's May 2009 
decision and remanded the claims for compliance with the 
instructions in the Joint Motion.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

Based on the Joint Motion, the Board finds that further 
development is needed before a decision can be issued on the 
merits of the Veteran's claims.  Such development would 
ensure that his due process rights, including those 
associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009) 
are met.

As an initial matter, one of the contentions raised in the 
Joint Motion is that the Board relied upon an inadequate VA 
examination report in denying a rating in excess of 10 
percent for residuals of a cold injury to the bilateral 
hands.  More specifically, the Joint Motion found that the 
March 2006 VA compensation and pension (C&P) joints 
examiner's opinion that he did not believe that the cold 
injury as described is responsible for the Veteran's 
arthritis, that to his knowledge, there had been no studies 
to show that cold injury results in arthritis of this nature 
35 years later, and that it was not unusual to see this in 50 
year-old males who have worked with their hands most of their 
life, was generalized and speculative in nature such that the 
examination was not adequate.  In light of the foregoing, the 
claims must be remanded for an additional examination and 
medical opinion.  

The second contention raised in the Joint Motion is that VA 
breached its duties to assist and notify with respect to the 
Veteran's records from the Social Security Administration 
(SSA).  In that regard, the Joint Motion asserts that 
pursuant to 38 C.F.R. § 3.159(e), VA is mandated to provide 
the Veteran with oral or written notice that it is unable to 
locate, or reasonably determines that efforts to obtain a 
Veteran's federal records, would be futile.  In this case, 
the Joint Motion asserts that VA did not notify the Veteran 
that his SSA file could not be obtained and that, on remand, 
VA should ensure that the Veteran is notified as to the 
status of these records.  In light of the foregoing, the 
claims must be remanded for adequate notice.  

The Veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failing to report for VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2009).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with the notice 
required by 38 C.F.R. § 3.159(e) (2009) 
regarding VA's inability to obtain his 
records from the Social Security 
Administration.

2.  Schedule the Veteran for a VA cold 
injury protocol examination for the 
purpose of determining the current 
severity of his service-connected 
residuals of cold injury to the bilateral 
hands.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All necessary 
tests should be conducted, and the 
examiner should review the results of any 
testing prior to completion of the 
report.

The examiner should identify and describe 
in detail all residuals attributable to 
the Veteran's service-connected residuals 
of cold injury to the hands, including 
any 
arthralgia or other pain, numbness, cold 
sensitivity, tissue loss, nail 
abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or X-
ray abnormalities (osteoporosis, 
subarticular punched out lesions, or 
osteoarthritis).

The examiner should provide an opinion as 
to whether it is at least as likely as 
not (probability of 50 percent or 
greater) that the arthritis in the 
Veteran's hands is a residual of his 
service-connected residuals of a cold 
injury to the right and left hands.  

A comprehensive report, including 
complete rationales for all conclusions 
reached, must be provided.  

3.  Review the claims file and ensure 
that the foregoing development actions 
have been conducted and completed in 
full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the examination report.  If 
the requested report does not include 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.

4.  Finally, readjudicate the claims.  If 
the benefits sought on appeal remain 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC), and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

